Citation Nr: 0931268	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  03-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for more than 20 
years prior to his discharge in March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a claim 
for service connection for a bilateral foot disability.  

Records show that the Veteran failed to appear for a hearing 
before a Veterans Law Judge at the RO that was scheduled for 
July 2004.  

In February 2005 and April 2008 the Board remanded this 
matter for additional development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.  


REMAND

In September 2002, the Veteran submitted written notice of 
his decision to withdraw his power of attorney at the time, 
the American Legion.  Recently received documents in the file 
indicate that the Veteran has retained a private attorney to 
assist with his claim, however, no power of attorney is 
associated with the claims file.  On remand, clarification of 
the Veteran's representative status is requested.  

The April 2008 Board remand instructed that the Veteran's 
service treatment records from his period of service in the 
Army were to be obtained.  All records and responses were to 
be associated with the claims file.  Two April 2008 records 
requests show that conflicting dates were given for the 
Veteran's Army period of service.  There is no negative 
response of record showing that the records were not found.  
There are no service treatment records from the Veteran's 
first period of service (April 1962 to April 1965) with the 
Army in the claims file.  

On remand, the RO should attempt to obtain the Veteran's Army 
service treatment records from April 1962 to April 1965.  If 
no records are found, the RO should provide the Veteran with 
proper notice as required by 38 C.F.R. § 3.159(e)(1) (2008).  

Available service treatment records from the Veteran's 
service in the Navy reflect treatment for injury to the right 
heel in August 1968; a bruise on the left heel in September 
1970; a left foot injury in July 1971; a right heel spur in 
September 1986.  The October 2005 VA examination report 
indicates that the Veteran has bilateral plantar calcaneal 
spurs that are not likely due to service, but does not refer 
to the service treatment records cited above.  

Accordingly, the case is REMANDED for the following action:  

1. Contact the Veteran and clarify 
whether he wishes to change 
representation, enclosing a VA Form 21-
22.  If the Veteran intends to be 
represented by a new representative, the 
veteran must be advised that a new power 
of attorney for representation must be 
filed.  Ensure that any new 
representative be given the opportunity 
to assist the Veteran with his claim.  

2. Obtain the Veteran's service treatment 
records from his period of active duty in 
the United States Army from April 1962 to 
April 1965.  A response is requested and 
must be associated with the claims file.  
If a negative response is given, the 
Veteran should be notified and given an 
appropriate time for response.  

3. The RO/AMC should refer the case back 
to the October 2005 VA examiner or 
another physician if he is unavailable.  
The examiner should indicate whether 
there is a 50 percent probability or 
greater that any current foot disability 
is related to foot symptoms exhibited in 
service.  

The examiner should reconcile any opinion 
with the clinical evidence of record, 
particularly treatment for injury to the 
right heel in August 1968; a bruise on 
the left heel in September 1970; a left 
foot injury in July 1971; a right heel 
spur in September 1986; and the October 
2005 VA examination report.  A complete 
rationale for any opinion expressed 
should be offered.  

4. Following the completion of the above, 
the RO should re-adjudicate the claim for 
service connection for a bilateral foot 
disorder.  If action remains adverse to 
the Veteran, provide the Veteran and his 
representative (if any) with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

